DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 7, the claim in unclear because of the limitation “a regular shape”. The term “regular” is a relative term which renders the claim indefinite. The term “regular” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation will be interpreted in general as any shape. Further clarification is respectfully requested.
Regarding claim 8, the claim in unclear because of the limitation “a irregular shape”. The term “irregular” is a relative term which renders the claim indefinite. The term “irregular” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation will be interpreted in general as any shape. Further clarification is respectfully requested.
Regarding claim 13, the claim recites a “piezo-capacitive material”. However, it’s unclear what kind of this material would be and the specification does not clearly provide a clear example of such “piezo-capacitive material”. For examination purposes, this limitation will be interpreted as capacitive. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Pat. No. 10,072,998) (hereafter Chang).
Regarding claim 1, Chang teaches a piezosensitive sensor comprising: 
a first substrate (i.e., cover plate 40) (see Fig. 4); 
a second substrate (i.e., deformable substrate 20) (see Fig. 4); 
a first electrode formed on the first substrate (i.e., parallel metallic column electrodes 34) (see Fig. 4); 
a second electrode formed on the second substrate (i.e., parallel metallic row electrodes 36) (see Fig. 4); and 
a sensor array comprising a plurality of sensing pixels arranged in rows and columns (i.e., the overlapping portions of each parallel metallic column electrode 34 and parallel metallic electrode 36 within the spaced perpendicularly intersecting region and the part of the carbon nanotubes within the spaced perpendicularly intersecting region constitute a pressure sensor unit of the pressure sensor 100) (see Column 2, lines 47-56), each sensing pixel of the plurality of sensing pixels comprising a piezosensitive element formed between the first electrode and the second electrode (i.e., carbon nanotube layer 30) (see Fig. 4) and configured to generate an electrical parameter dependent upon a force applied thereto (i.e., the resistance measurement device 60 measures the variations in capacitance between the carbon nanotube layer 30 position between the parallel metallic column electrode 34 and the parallel metallic row electrode 36; and the capacitive measurement device 70 measures the variations in capacitance between the carbon nanotube layer 30 and the solder pad 12. The external physical pressure can be divided into two orthogonal components, that is, a vertical pressure perpendicular to the cover plate 40, and a lateral pressure parallel to the cover plate 40. The processor 80 calculates the lateral pressure (as a result of touch) exerted on the pressure sensor 100 in accordance with the two values of the variations) (see Column 2, line 55, to Column 4, line 60), 
wherein a sensing pixel of the plurality of sensing pixels is coupled to an upper sensing pixel, a lower sensing pixel, a left sensing pixel and a right sensing pixel via the first electrode and the second electrode in an up direction, a down direction, a left direction and a right direction, respectively (i.e., the pressure sensing area is divided into four square areas with the same size and shape. The coordinates of the nine end points of the four square areas are (0,0), (0,1), (1,0), (−1,0), (0,−1), (1,1), (1,−1), (−1,1) and (−1,−1). The coordinates of the central point of the pressure sensing area is (0,0). ΔC can be calculated by the Δd which corresponds to the height of the nine points coordinates) (see Fig. 6).
Regarding claim 2, Chang teaches that the plurality of sensing pixels are coupled to each other via the first electrode and the second electrode (i.e., each of the parallel metallic row electrodes 36 is electrically connected to the substrate 11 through metal wires 38, and each of the parallel metallic column electrodes 34 is also electrically connected to the substrate 11 via metal wires 38) (see Column 3, lines 3-7).
Regarding claim 4, Chang teaches that when generating the electrical parameter, electrical parameters of the first electrode and the second electrode are changed to indicate the force being applied to the piezosensitive element (i.e., the resistance measurement device 60 measures the variations in capacitance between the carbon nanotube layer 30 position between the parallel metallic column electrode 34 and the parallel metallic row electrode 36; and the capacitive measurement device 70 measures the variations in capacitance between the carbon nanotube layer 30 and the solder pad 12. The external physical pressure can be divided into two orthogonal components, that is, a vertical pressure perpendicular to the cover plate 40, and a lateral pressure parallel to the cover plate 40. The processor 80 calculates the lateral pressure (as a result of touch) exerted on the pressure sensor 100 in accordance with the two values of the variations) (see Column 2, line 55, to Column 4, line 60).
Regarding claim 5, Chang teaches that the electrical parameter of the first electrode is output from a segment of the first electrode coupling between two adjacent sensing pixels; the electrical parameter of the second electrode is output from a segment of the second electrode coupling between the two adjacent sensing pixels; and the segment of the first electrode and the segment of the second electrode are arranged in parallel and non-overlapping (i.e., the pressure sensing area is divided into four square areas with the same size and shape. The coordinates of the nine end points of the four square areas are (0,0), (0,1), (1,0), (−1,0), (0,−1), (1,1), (1,−1), (−1,1) and (−1,−1). The coordinates of the central point of the pressure sensing area is (0,0). ΔC can be calculated by the Δd which corresponds to the height of the nine points coordinates) (see Fig. 6).
Regarding claim 6, Chang teaches that the second electrode is criss-crossed with the first electrode (i.e., the overlapping portions of each parallel metallic column electrode 34 and parallel metallic electrode 36 within the spaced perpendicularly intersecting region and the part of the carbon nanotubes within the spaced perpendicularly intersecting region constitute a pressure sensor unit of the pressure sensor 100) (see Column 2, lines 47-56).
Regarding claim 7, Chang teaches that the piezosensitive sensor is trimmed into a regular shape (i.e., the cover plate 40 is a rectangular parallelepiped structure) (see Fig. 4). It has been held that insignificant changes to shape which not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (VI-B)). 
Regarding claim 8, Chang teaches that the piezosensitive sensor is trimmed into an irregular shape (i.e., the cover plate 40 is a rectangular parallelepiped structure) (see Fig. 4). It has been held that insignificant changes to shape which not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (VI-B)). 
Regarding claim 9, Chang teaches that the piezosensitive sensor is trimmed into a plurality of sensors (i.e., the overlapping portions of each parallel metallic column electrode 34 and parallel metallic electrode 36 within the spaced perpendicularly intersecting region and the part of the carbon nanotubes within the spaced perpendicularly intersecting region constitute a pressure sensor unit of the pressure sensor 100) (see Column 2, lines 47-56).
Regarding claim 12, Chang teaches that the piezosensitive element is made of a piezoresistive material (i.e., carbon nanotube layer 30 is a thin film made of a composite material including a polymer matrix material and carbon nanotubes) (see Column 2, lines 37-46). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended user as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 14, Chang teaches that the first electrode is a top electrode and the second electrode is a bottom electrode (see Fig. 4).
Regarding claim 15, Chang teaches that the piezosensitive element is in contact with the first electrode and the second electrode (see Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. No. 10,072,998) (hereafter Chang) and in further view of Taylor (U.S. Pat. No. 6,216,545) (hereafter Taylor)
Regarding claim 3, Chang as disclosed above does not directly or explicitly teach that the first electrode and the second electrode are meshed in structure. However, Taylor teaches that the first electrode and the second electrode are meshed in structure (i.e., nylon mesh sheets impregnated with column conductive strips 31 and row conductive strips 32) (see Fig. 6). In view of the teaching of Taylor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrode sheets from mesh structure in order to produce a sensor having improved structural integrity. 
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. No. 10,072,998) (hereafter Chang) in view of Filiz et al. (Pub. No. US 2019/0042046) (hereafter Filiz).
Regarding claim 10, Chang as disclosed above does not directly or explicitly teach an adhesion arranged between the first electrode and the second electrode. However, Filiz teaches an adhesion arranged between the first electrode and the second electrode (i.e., adhesive 304 and 312) (see Fig. 3). In view of the teaching of Filiz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the adhesive layer in order to prevent the electrode matrix from shifting out of positions. 
Regarding claim 11, Chang as disclosed above does not directly or explicitly teach tha the piezosensitive element is made of a piezoelectric material. However, Filiz teaches that the piezosensitive element is made of a piezoelectric material (i.e., piezoelectric film 308) (see Fig. 3). In view of the teaching of Filiz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the piezoelectric material in order to produce a sensor having lower power consumption. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended user as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 13, Chang as disclosed above does not directly or explicitly teach that the piezosensitive element is made of a piezo-capacitive material. However, Filiz teaches that the piezosensitive element is made of a piezo-capacitive material (i.e., touch sensor substrate 816 and electrodes 814 and 818 can be used to determine a position of a touch event (e.g., a finger, stylus, or other object touching cover material 822) on cover material 822 using a mutual capacitance sensing technique) (see paragraph section [0038]). In view of the teaching of Filiz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the piezo-capacitive material in order to produce matrix sensor having lower hysteresis. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended user as a matter of obvious design choice (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855